 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDFreezer Queen Foods, Inc. and James H. King,James R. Harris, Tanya R. Baker, and Carl L.Swindel. Cases 3-CA-6816, 3-CA-6816-2, 3-CA-6816-3, and 3- CA-6816-4May 6, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn February 13, 1978, Administrative LawJudge Bernard Ries issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommendedOrder.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(l) and (3) ofthe Act by recalling striking probationary employ-ees as new hires upon termination of the strike.However, we think that it is necessary to expandon the Administrative Law Judge's analysis of theapplicability of N.L.R.B. v. Great Dane Trailers,Inc., ' to the facts in this case.The facts, as set out more fully in the attachedDecision, are not in dispute. The contract betweenRespondent and Local 2000-A, International Long-shoremen's Association, AFL-CIO (the Union), ex-pired on September 30, 1976,2 and the Unioncalled an economic strike on October 1. Thereafter,some employees, including the alleged discrimina-tees, did not report for work. The strike ended onOctober 29 with the execution of a new contract,as discussed below.Under the terms of the recently expired contract,as interpreted and enforced by the Employer andthe Union, new employees were hired subject to a60-calendar-day probationary period. During thatperiod, probationary employees could be dis-charged without further recourse, and could notbid for other jobs. Furthermore, Respondent didnot make contributions to its medical insuranceplan until an employee had completed 90 days ofemployment from the "last date of hire."Respondent's practice under the old contract hadbeen to assign a "new hire date" to probationaryemployees who did not work for a period of morethan 7 consecutive days during the probationary' 388 U.S. 26 (1967).2 Unless otherwise indicated, all dates are in 1976.249 NLRB No. 45period, the new hire date being the first day ofwork after the break in service. Upon completionof 60 consecutive calendar days from the mostrecent new hire date, employees were placed onthe seniority list, retroactive to the "original dateof hire." This practice was followed, without ob-jection from the Union, during major layoffs in1975 and 1976. Although the Union, as stated, hadnot objected to the practice of assigning new hiredates to probationary employees, no formal writtenagreement embodying this practice was ever ex-ecuted.During the contract strike lasting from OctoberI through October 29, 46 probationary employeesdid not report to work. Upon their return to work,Respondent, applying the practice described above,assigned new hire dates to the 46 striking proba-tionary employees which were, in each case, thedate on which each probationary employee re-turned to work.3The union stewards were notifiedof these actions on November 1.In the spring of 1977, subsequent to the filing ofthe instant unfair labor practice charges, Respond-ent and the Union agreed to a probationary periodof "45 working days" as a replacement for the 60-day period in effect at the time of the strike. As aresult of this change, Respondent no longer followsits previous practice of assigning new hire dates,and simply does not credit days on which an em-ployee does not work toward the 45-day require-ment.In finding that Respondent had violated Section8(a)(1) and (3) of the Act by its assignment of newhire dates to returning probationary employee-strikers, the Administrative Law Judge found thatthere was insufficient evidence to show an actualintention to discriminate unlawfully against proba-tionary employees. The Administrative Law Judgenoted, however, that the facts in the instant caseare very similar to those in National Seal.4The em-ployer in that case terminated its probationary em-ployees who had participated in a lawful strikesolely because it was that employer's past practiceto do so whenever there was a break in service be-s Because of the application of this practice, probationary employeesdid not receive credit for the time they had worked before the strike butwere forced to work a full 60 calendar days after their return to work tocomplete their probationary periods. In addition, under the terms of theagreement between Respondent and the Union which settled the Octoberstrike, probationary employees received wage increases which weresmaller and more delayed than wage increases received by employeeswho had completed their probationary periods. Finally, it appears thateight employees who were assigned new hire dates had completed atleast 53 calendar days of employment, and therefore would appear tohave completed their probationary periods during the strike withouthaving missed more than 7 consecutive days within the 60-day period;counsel for the General Counsel rejected a proposed settlement as tothese eight employees.4 National Seal, Division of Federal-Mogul-Bower Bearings, Inc., 141NLRB 661 (1963), enforcement denied 336 F.2d 781 (9th Cir. 1964). FREEZER QUEEN FOODS, INC.331cause that employer preferred that probationaryperiods be continuous. Although, as in the instantcase, there was no evidence of union animus, theBoard found that by equating strike absences withother forms of absences not protected by Section 7of the Act the employer had violated Section8(a)(1) and (3) of the Act. The Administrative LawJudge in the instant case concluded that he wasbound by National Seal, rejected Respondent's con-tention that the applicable legal principles had beenchanged by the subsequent decision of the SupremeCourt in Great Dane, supra, and therefore foundthat Respondent had violated Section 8(a)(1) and(3) of the Act by assigning new hire dates to itsstriking probationary employees.The Administrative Law Judge was correct inso-far as he found that Respondent's actions coercedand discriminated against striking probationary em-ployees by causing them to forfeit their probation-ary days earned prior to the strike. However, theAdminstrative Law Judge did not apply the furthertest set forth in Great Dane, supra, requiring thatthe Board consider whether the employer has prof-fered "a substantial and legitimate business end" asjustification for its actions.5In Great Dane and inNational Seal, this step was unnecessary becausethe employers in those cases offered no justificationbeyond asserting that the actions taken were inaccord with their previous practice.In the instant case, however, Respondent hascome forward with reasons which it claims justifyfollowing its past practice-namely, Respondent'sinterest in preserving its ability to observe andevaluate new employees for "a significant numberof working days prior to awarding them regularstatus." Respondent asserts that, because of the par-ties' interpretation of the contract as requiring 60consecutive days' probation beginning with thedate of hire, it was not possible to achieve its pur-pose by tolling the probationary period for the du-ration of the strike. Instead, Respondent assertsthat its only alternatives consistent with the con-tract were (1) to discharge those probationary em-ployees who had not worked enough days in the60-day period to give Respondent an adequate basisfor evaluating them, or (2) to assign new hire dates,as it had done in the past when employees hadmissed substantial periods of work during the 60days following their dates of hire. As support forits contention that it had no other alternativesunder the contract, Respondent notes that theUnion has never objected to the assignment of newhire dates.In our view, Respondent's asserted justification isinsufficient to meet the requirements of Greats 388 U.S. at 34.Dane. In essence, Respondent attempts to rely onthe contract as support for its extra-contractualaction of assigning new hire dates. However, Re-spondent has offered no evidence that this practicewas consented to by the Union to the exclusion ofall other possible extra-contractual practices.Indeed, it would seem odd if the Union had insist-ed that Respondent must strip probationary em-ployees of all credit for time worked and could nottake the less severe step of merely tolling the pro-bationary period during absences.Nor has Respondent offered any reason why as-signment of new hire dates serves a purpose whichcould not be served equally well by tolling the pro-bationary period. The fact that Respondent's newhire date policy was neutral and nondisparate in itsinception and application provides no additionaljustification under Great Dane. Respondent has notestablished that this policy, as opposed to other lessdestructive policies which would achieve the sameend of allowing observations of new employees fora substantial uninterrupted period of time, servesany legitimate or substantial business or economicpurpose. 6Respondent further asserts that the impact of itsactions on employee rights was "comparativelyslight," and, having established a substantial busi-ness reason for doing as it did, it must be shownthat Respondent harbored an improper motive inorder for a violation to be found. As noted above,we have found that there was no substantial busi-ness purpose for Respondent's conduct, and it istherefore unnecessary for us to consider "thedegree to which the challenged conduct mighthave affected employee rights."7Having found that Respondent has failed to es-tablish a legitimate and substantial business objec-tive for its conduct,8and having found that suchconduct coerced and discriminated against strikingprobationary employees, we shall adopt the Ad-ministrative Law Judge's finding that Respondentviolated Section 8(a)(1) and (3) of the Act by as-signing new hire dates to the striking probationaryemployees in October 1976.e See Knuth Bro., Inc., 229 NLRB 1204 (1977), enfd, 584 F.2d 813 (7thCir. 1978).7 388 U.S. at 34.a In so finding, we do not rely on the statement by the AdministrativeLaw Judge to the effect that Respondent's agreement, following thefiling of charges herein, to modify the collective-bargaining agreementand provide a 45-working-day probationary period indicates that it hadno substantial reason for its previous practice. The record does not showwhat concessions were made on either side in negotiating for this provi-sion, and it would be inappropriate for us to speculate on the motives ofthe parties in agreeing to the new provisions.FREEZER QUEEN FOODS, INC. 331 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Freezer QueenFoods, Inc., Buffalo, New York, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order,9except thatthe attached notice is substituted for that of theAdministrative Law Judge.9 Inasmuch as the appendix to the complaint names 46 probationaryemployees and Appendix A to the parties' stipulation shows 50 such em-ployees hired between August 2 and September 29, with no explanationas to the status of the remaining 4 employees before. during, and after thestrike, we shall defer to the compliance stage of these proceedings a de-termination as to the identity and correct number of such probationaryemployees to whom the remedy and recommended Order shall apply.Backpay and interest herein are to be computed in accordance with theBoard's established standards as set forth in F. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977); see, generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in oradherence to Local 2000-A, InternationalLongshoremen's Association, AFL-CIO, orany other labor organization, by assigning newhire dates to probationary employees whoengage in a lawful strike, or by otherwise dis-criminating against any of our employees inregard to their hire, tenure of employment, orother terms or conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE WILL rescind the new hire dates as-signed to the probationary employees whoparticipated in the strike which began October1, 1976, WE WILL give them credit for thetime worked by them prior to the strike, andWE WILL make them whole for any loss ofearnings or other benefits they may have orshall have suffered as a result of the discrimi-nation against them, with interest.FREEZER QUEEN FOODS, INC.DECISIONBERNARD RIES, Administrative Law Judge: Theseconsolidated cases were heard in Buffalo, New York, onAugust 24, 1977. The issue presented is whether therecall of striking probationary employees as new hiresupon termination of the strike violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amend-ed.Briefs were received from General Counsel and Re-spondent Freezer Queen Foods, Inc., on or about No-vember 2, 1977. Upon the record, my observation of thewitnesses, and careful consideration of the briefs, I makethe following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONRespondent, a Delaware corporation, maintains itsprincipal place of business in Buffalo, New York, whereit engages in the processing and sale of frozen food prod-ucts. In the course of that enterprise, in the year preced-ing issuance of the complaint, Respondent producedgoods valued in excess of $50,000 which were shipped toStates of the Unites States other than the State of NewYork. Respondent concedes, and I find, that it is an em-ployer engaged in commerce within the meaning of theAct.II. THE STATUS OF THE LABOR ORGANIZATIONRespondent admits, and I find, that Local 2000-A, In-ternational Longshoremen's Association, AFL-CIO (theUnion), is a labor organization within the meaning of theAct.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Relevant FactsThe principal evidence was presented in the form of awritten stipulation, which sets forth the following facts.The Union represents "certain employees" of Re-spondent, including the 46 probationary employeesnamed as discriminatees in the complaints. On October 1,1976, the day after the expiration of a collective-bargain-ing agreement, the Union called a strike in support of itscontract demands, which strike was terminated on Octo-ber 29. During the period of the strike, "certain employ-ees" of Respondent, including the alleged discriminatees,did not report for work.The stipulation states:On October 5, 1976, Respondent determined that:a. the strike which began on October 1, 1976,would last longer than seven days.b. in accordance with its past practices and poli-cies, all probationary employees would be laid offand removed for the payroll.The stipulation supplies the following information withrespect to Respondent's "past practices and policies" re-garding probationary employees. The expired bargainingagreement had provided that a new employee "shall beemployed on a sixty (60) day trial basis during which FREEZER QUEEN FOODS, INC.333period he or she may be discharged without further re-course. After sixty (60) days, the employee shall beplaced on a regular seniority list, retroactive to the origi-nal date of hire." Respondent and the Union have con-strued this provision in the past to mean 60 calendar,rather than working, days.The parties have specifically stipulated to the "pur-pose" of the foregoing provision: "to provide a proba-tionary period during which the Respondent has the op-portunity to observe and evaluate the employee to deter-mine whether the employee can satisfactorily perform hisor her assigned duties and comply with Respondent'srules and procedures." In implementing this provision,Respondent furnishes the appropriate supervisor with anevaluation sheet when an employee has worked for ap-proximately 30 days; the supervisor completes and re-turns the sheet to the personnel office "before the end ofthe probationary period."Although not set out in writing or publicized, "[I]t hasbeen the practice of Respondent to assign a 'new hiredate' to probationary employees who are not actuallyworking for a period of more than 7 consecutive daysduring their probationary period.' The 'new hire date'assigned is the date the employee returns to work." Thisprocedure was followed during two major layoffs, inSeptember 1975 and May 1976, and was not challengedby the Union on those occasions.On October 29, when the strike ended, "[O]nce againin accordance with past practices and policies, Respond-ent rehired its probationary employees from lay-off statusand assigned them a 'new hire date,' said date being thefirst day the employees returned to work." Neither theUnion nor the affected employees learned about eitherthe October 5 personnel action or the new hire statusuntil November 1, when Respondent notified the unionstewards of these actions.The assignment to the probationary employees of anew hire date adversely affected the timing of their rightto enjoy various benefits afforded by the agreement con-cluded by Respondent and the Union on October 29.During the spring of 1977, Respondent and the Unionagreed to a new probationary procedure which providesfor a probationary period of "45 working days"; ab-sences now do not detract from the probationary cred-ited time.B. Discussion and ConclusionsAlthough the complaint alleges both that Respondentunlawfully "terminated" the striking2probationary em-I Sensibly construed, this would seem to mean 7 consecutive workingdays.2 Respondent contends that General Counsel has failed to establish thatthe absence of the named probationary employees during the strike is at-tributable to Sec. 7 activity. Four such employees testified at the hearing.Only one testified, in effect. that he was on strike. The record shows thatthere was indeed a concerted withholding of services; that 46 probation-ary employees on the payroll as of September 29 did not report to workduring the entire period of the strike; and that the 46 employees returnedto employment when the strike ended. The cases cited by General Coun-sel lead me to believe that the Board would consider that such circum-stances provide a prima facie basis for concluding that the 46 employeeswere participating in the strike. Cf Local 760, International Brotherhoodof Electrical Workers. A. F. of L. (Roane Anderson Company), 82 NLRB696, 704-705 (1949); International Brotherhood of Electrical Workers, AFL-ployees on October 5 and then, upon "recall," unlawful-ly "treated them as new hires," the stipulation, as indicat-ed, states only that Respondent "determined" that theemployees "would be laid off and removed from thepayroll" and that it subsequently "rehired its probation-ary employees from lay-off status." This peculiar mixtureof standard terminology (a "terminated" employee isusually "rehired" rather than "recalled"; a "laid-off em-ployee is normally not "removed from the payroll," noris an employee generally "rehired from lay-off status")leaves doubt as to the precise nature of the October 5personnel action. Neither party addresses this questionon brief, however, and it is clear from the argumentsmade that they consider the critical issue to be the legal-ity of the failure to give the returning probationers creditfor time worked prior to the strike.3General Counsel argues, although briefly, that the evi-dence points to the existence of an actual discriminatoryintent. He cites the testimony of four employees that,when they questioned Personnel Manager LawrenceRoche after the strike about their loss of credited time,he attributed the result to their decision to go on strike.4At bottom, such a statement was completely consistentwith Respondent's contention that any absence in excessof 7 days traditionally warranted such treatment, and Icannot find Roche's statements that the employees had,by their own actions, invoked the rule, to be other than aneutral expression of cause and effect. Cf. Gulf StatesManufacturers, Inc., 230 NLRB 558, 571 (1977) (no viola-tion where employee was told that "if [he] had stayedand not gone on strike ...[he] would have taken a jobat a higher level of pay and in 30 days been getting that[raise].").General Counsel further notes that Respondent failedproperly to apply its own rule by changing the status ofsome employees (eight, or so it would appear from anappendix to the stipulation) who had completed at least53 days of employment prior to the strike and thereforewere "entitled" under the rule to a 7-day absence with-out losing credit for time worked. Respondent's counselagreed with this interpretation at the hearing, assigningthe action to inadvertency, and offered, in vain, a partialsettlement of the case as to those employees.There is a certain persuasive force in General Coun-sel's contention, particularly in view of his further rhe-torical question as to why the "mistake" was not reme-CIO (Bendix Radio Division of the Bendix Corporation), 138 NLRB 993.1000 (1962), International Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forger and Helpers, Local No. 193 (Combustion AssociatesInc.). 144 NLRB 1206, 1217 (1963): The Hearst Corporation, American Division, 161 NLRB 1405, 1412 (1966).D General Counsel's brief states the issue as "whether Respondent vio-lated Sections 8(aX3) and (1) by reinstating, after a strike, probationaryemployees as new hires and, therefore, requiring that they begin anew a60-day probationary period with resulting loss of seniority and benefits."Thereafter, the brief nowhere refers to the October 5 change of status,but speaks only of the "assignment of new hire dates."4 Although Roche did not testify to the contrary, I would not creditthe testimony of Katherine Boyd, who gave the Board an affidavit whichexpressly stated that she "did not got to Roche and question him," and Ihad certain reservations about Stroud's testimony The other two witnesses appeared to be reliable.FREEZER QUEEN FOODS, INC. 333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDdied prior to the hearing. Since the matter was not liti-gated, however, and I have no knowledge of the proce-dure which led to the culling out of all probationary em-ployees on October 5, it is difficult to say that the across-the-board sweep was animated by antipathy toward thestrike activity. Similarly, since I do not know when Re-spondent discovered the "mistake," I cannot say that itsfailure to have remedied the error at the time of thehearing suggests a discriminatory motive.Finally, although General Counsel does not argue thepoint, it seems strange that Respondent would have "de-termined" on the third working day of the strike, Octo-ber 5, that the strike "would last longer than 7 days,"which "determination" provoked application of the ruleregarding probationary employees who are "not actuallyworking for a period of more than 7 consecutive days."In the absence of more detailed knowledge about this"determination," however, I am reluctant to inferanimus.Accordingly, after weighing all the foregoing evi-dence, and in the presence of an admitted consistent pastpractice respecting the treatment of absent probationers,I am unable to conclude that General Counsel has suffi-ciently proved an actual intention to discriminate unlaw-fully against the probationary employees.The primary thrust of General Counsel's argument isthat the treatment of the probationary employees violat-ed the Act without regard to proof of the presence ofunion animus. Respondent devotes much time to a refu-tation of this argument. Both sides recognize that in Na-tional Seal, Division of Federal-Mogul-Bower Bearings,Inc., 141 NLRB 661 (1973), the Board found a violationon similar facts.In National Seal, the employer terminated five unre-placed striking probationary employees, consistent withits prior practice with respect to such employees and duesolely, according to a stipulation, to a desire on the em-ployer's part for "all probationary periods to be continu-ous rather than broken." The Board (Member Rodgersdissenting) held the terminations to be violative, eventhough the employer had, without deviation, always ter-minated employees whose probationary periods were in-terrupted.While an employer may apply such a rule to other ab-sences, the Board said, the protection offered by the Actprohibits application of "this 60-day rule employees whoare absent because of a strike." The Board deemed "con-trolling" its Decision in Quality Casting Company, 139NLRB 928 (1962) (Chairman McCulloch and MemberRodgers disssenting), which had found violative a profit-sharing plan provision equating strike absences withnormal absences for purposes of determining forfeitures,and which had held that an employer may not considerthat "strike time is merely another form of absence,equating it to other forms of absence discouraged by it,and them proceed to impose a total and nonproportion-ate forfeiture on employees because they engaged in suchabsences." In National Seal, supra, at 664, the Board saodin conclusion, "The application of the rule herein, equat-5 According to my calculations, two of the employees, Richard andCimicato, had, as of October I, not only come close to 60 days' tenure,but had in fact satisfied the 60-day rule.ing strike absences to normal absences for such purposes,necessarily interferes with the employees' right to engagein protected concerted activity and discriminates againstsuch employees."The Board's Decision in National Seal was reversed onreview, 336 F.2d 781 (9th Cir. 1964) (as was its QualityCastings decision, 325 F.2d 36 (6th Cir. 1963)). In re-viewing National Seal, the court noted the interveningSupreme Court decision in N.L.R.B. v. Erie ResistorCorp., 373 U.S. 221 (1963), which, the Ninth Circuit be-lieved, "clarifies the rules to be applied to the questionpresented here." Citing several passages from the ErieResistor opinion which "indicated the necessity for bal-ancing the equities," the court concluded that in view ofthe employer's adherence to the longstanding probationpolicy, acquiesced in by the union, in view of the reason-able and practical purpose behind the policy, and in viewof its application to probationary employees, whosetenure was tentative, the balance should be struck infavor of the employer.Respondent argues rather specifically, and GeneralCounsel's brief implies, that, despite the apparently con-trolling character of National Seal to the present facts, itis appropriate to recast analysis of these facts in terms ofthe formulation subsequently enunciated by the SupremeCourt in N.L.R.B. v. Great Dane Trailers, Inc., 388 U.S.26 (1967), and applied again in N.L.R.B. v. FleetwoodTrailer Company, Inc., 389 U.S. 375 (1967). In GreatDane, the Court "review[ed] ...our recent decisions,"6and distilled the significant principles therefrom. Whendiscrimination and a tendency to discourage union mem-bership have been demonstrated, as required by Section8(a)(3), the Board must then determine whether the em-ployer was motivated by illicit considerations. In makingthat determination, where employer conduct is shown tobe "inherently destructive of employee interests," theemployer "has the burden of explaining away, justifyingor characterizing 'his actions as something different thanthey appear on their face"'; if he does not, an unfairlabor practice is made out; and even if he "does comeforward with counter explanations for his conduct in thissituation, the Board may nevertheless draw an inferenceof improper motive from the conduct itself and exerciseits duty to strike the proper balance between the assertedbusiness justifications and the invasion of employee rightsin light of the Act and its policy." If, however, "the ad-verse effect of the discriminatory conduct on employeerights is 'comparatively slight,' an antiunion motivationmust be proved to sustain the charge if the employer hascome forward with evidence of legitmate and substantialbusiness justifications for the conduct." 388 U.S. at 33,34.A question arises as to the effect to be given theBoard's Decision in National Seal. Respondent's briefargues, and General Counsel's brief hints, that I shouldde novo analyze these facts under the Great Dane formu-lation in order to assess the legality of Respondent's con-duct. The fact of the matter is, however, that there is onthe books an essentially similar factual case, NationalN.L.R.B. v. Erie Resistor Corp.. supra; NL.R.B. v. Brown, 380 U.S.278 (1965); American Ship Building Co. v. N.L.R.B., 380 U.S. 300 (1965). FREEZER QUEEN FOODS, INC.335Seal, in which four Board members stated their positions.For me to review these facts anew in Great Dane termswould be to accept that Great Dane effected a basicchange in the law pertaining to 8(a)(3) discriminationwhich fundamentally differed from the standards appliedby the Board in deciding National Seal.I think it would be presumptuous of me to declare thatthe Board, in 1963, was, after 28 years of experiencewith Section 8(a)(3), ignorant of the principles applicableto deciding cases under that provision. This seems par-ticularly so in light of the fact that in Erie Resistor Corp.,132 NLRB 621 (1961), a case predating National Seal,the Board had laid the groundwork for one of the Su-preme Court decisions, N.L.R.B. v. Erie Resistor Corp.,supra, which became one of the "recent decisions" reliedon by the Great Dane Court as the predicate for its "dis-tillation" of the "several principles of controlling impor-tance" there set out. N.L.R.B. v. Great Dane Trailers,Inc., supra, 388 U.S. at 33-34.The intent of the rather straightforward language ofNational Seal must be considered against the Board's ear-lier Erie Resistor analysis. Further, it may also be saidthat, although, in National Seal, the Board did not spe-cifically allude to the weight to be given the employer'sasserted business justification, it did set out at somelength the employer's "reasoning" with regard to the le-gitimacy of its probationary policy, with which theBoard "was unable to agree." The Board's Decision maysimply have been a shorthand conclusion that the con-duct fell into what is now referred to as the "inherentlydestructive" category-it said that the application of therule "necessarily interferes ...and discriminates"-thuspermitting the Board to "draw an inference of impropermotive from the conduct itself and exercise its duty tostrike the proper balance between the asserted businessjustifications and the invasion of employee rights ... ."Respondent further stresses the distinction between thetermination of probationers in National Seal and themore benign reinstatement, albeit without credit for priorservice, in the present case. In my judgment, that factualdifference would have been considered immaterial by theBoard in National Seal, since it found "controlling" thereits prior decision in Quality Castings, which had brandedunlawful the loss by strikers of a profit-sharing distribu-tion-relatively innocuous as compared to discharge.7Ido not believe that the Board which decided NationalSeal would have reached a different result had the pres-ent facts been before it.Respondent's brief recognizes that "the AdministrativeLaw Judge may feel compelled to follow National Sealnotwithstanding the reversal by the Circuit Court." Forthe reasons given above, I think it would be inappropri-ate for me to do otherwise, and I shall accordingly findthe violation charged and issue an appropriate recom-mended order.In view of the continuing development and refinementof the law since 1963, however, I think it would not beamiss to discuss the present case in the analytical frame-work provided by the Supreme Court in Great Dane, for7 The Board has cited Quality Castings with approval only recently.Electra Vector, Inc., 220 NLRB 445, fn 3, 446 (1975). enforcement deniedon other grounds 539 F.2d 35 (9th Cir. 1976).whatever use it may be to the Board's present considera-tion of the issue.As indicated, the necessary first step in the Great Daneanalysis is a finding that, as the statute requires, the em-ployer's conduct implicates "a discrimination and a re-sulting discouragement of union membership." GreatDane. supra, 388 U.S. at 32. Although there is no show-ing here that the probationary employees were treateddisparately inter se,8it is settled that statutory discrimina-tion may consist of conduct affecting the entire class.Allied Industrial Workers, AFL-CIO, Local Union No. 289[Cavalier Division of Seeburg Corporation and CavalierCorporation] v. N.L.R.B., 476 F.2d 868, 877 (D.C. Cir.1973); N.L.R.B. v. Jemco, Inc., 465 F.2d 1148, 1152 (6thCir. 1972) ("The Section 8(aX3) discrimination in thepresent case lies in the employment benefit afforded toall employees prior to their engaging in a concerted ac-tivity and the benefit which was denied to all employeesafter they engaged in such an activity"). And, in thewords of the Great Dane Court, depriving probationaryemployees of credited probationary time for having en-gaged in a strike "surely may have a discouraging effecton either present or future concerted activity."9GreatDane, 388 U.S. at 32.This brings us, as the Great Dane opinion points out,to the question of whether the "discriminatory conductwas motivated by an antiunion purpose," and the conse-quent application of the principles earlier set out.It is, then, necessary first to consider whether the rein-statement of striking probationary employees as newhires may reasonably be deemed "inherently destructiveof important employee rights," in which case the Boardcan (but need not) find an unfair labor practice despiteemployer justifications (presumably even "legitimate andsubstantial" ones) or whether the effect of the discrimi-natory conduct is "comparatively slight," in which casethe employer may provide "legitimate and substantialbusiness justifications" in the face of which the Boardapparently may not "nevertheless draw an inference ofimproper motive from the conduct itself and exercise itsduty to strike the proper balance," which it is free to dowith respect to "inherently destructive" conduct.The discrimination between "inherently destructive"and "comparatively slight" discrimination has been de-scribed as an "uneasy path" which, in Allied IndustrialWorkers, AFL-CIO, Local Union No. 289 v. N.L.R.B.,supra, 476 F.2d at 878, the Court of Appeals for the Dis-trict of Columbia found it "unnecessary for us to tread."I am not aware of much authority attempting to definethe two concepts. The cases, however, appear to focusnot on the quantum or severity of the discrimination, butrather on its relationship to protected activity.The Ninth Circuit has broadly held that where "dis-criminatory conduct is directly related to protected ac-I The complaint names 46 probationary employees, but an appendix tothe stipulation shows 50 such employees hired between August 2 andSeptember 29. What the status of the remaining four employees wasbefore, during, and after the strike is unexplained9 This language, and the cases cited thereafter, fully answer Respond-ent's contentions regarding the significance of its failure, during the strikeitself, to communicate to probationary employees their change of statusSwedish Hospital Medical Center, 232 NLRB 16 (1977): cf. Aero-MotrivManufacturing Company, 195 NLRB 790, 792 (1972).FREEZER QU E O D , .NC...35 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivity ...such conduct is inherently destructive and aninference of improper motive is warranted," Kaiser Engi-neers v. N.L.R.B., 538 F.2d 1379, 1386 (9th Cir. 1976);1°accord: Signal Oil And Gas Co. v. N.L.R.B., 390 F.2d338, 343, 344 (9th Cir. 1968). In a number of cases deal-ing with the denial of vacation pay and bonus paymentsto strikers, and other changes resulting from a strike, theBoard has characterized such conduct as "inherently de-structive," a reading which seems consonant with theview of the Ninth Circuit that discrimination of any sortdirectly arising out or protected activity is "inherentlydestructive" of the right to engage in such activity. E.g.,Tex-Tan Welhausen Company, etc., 172 NLRB 851, 890(1978), enfd. 419 F.2d 1265 (5th Cir. 1969) (vacationpay); Electro Vector, Inc., supra (bonus payments); MooreBusiness Forms, Inc., 224 NLRB 393, fn. 3, (1976)(Member Murphy dissenting) (retention after strike offixed-shift system adopted during strike).It should be pointed out, however, that in Great Dane,because the employer had come forward with no justifi-cation at all, the Court found it "not necessary for us todecide the degree to which the challenged conduct[denial of accured vacation benefits to strikers] mighthave affected employee rights"; it was enough, given thelack of explanation, that there had been a showing of"discriminatory conduct carrying a potential for adverseeffect upon employee rights." 388 U.S., at 34, 35. And inN.L.R.B. v. Jemco, Inc., supra, the Sixth Circuit heldsimply that denial of vacation benefits to strikers "couldhave adversely affected employee rights to some extent,"which holding, coupled with an inadequate employer ex-planation, sufficed to support a finding of violation.It may be argued that Great Dane requires considera-tion of either the character of the loss suffered by theemployees or of its specific effect upon them in the cir-cumstances. This perceived need arises from the exist-ence, specifically acknowledged by the Court, of con-duct having a "comparatively slight" effect on employeerights, but which nonetheless can result in a finding ofviolation. If, as the Court envisions, there is a type ofconduct as to which there can, at the threshold, be foundthe requisite "discrimination and a resulting discourage-ment of union membership," but which at the same timecan also be found to have a "comparatively slight" effecton employee rights, it may be contended that, contraryto the precedents cited, the Court believed that suchone-time and relatively tolerable losses a vacation paywere not to be labeled as "inherently destructive," butrather as "comparatively slight" in effect.Some recognition must be given, it would seem, to the"comparatively slight" category described by the Court.If conduct which is both descriminatory and discourag-ing can nevertheless only have a "comparatively slight"effect on employee rights (but may nonetheless be viola-tive), and if such a finding is not to be based, as theo-rized above, on the gravity of the loss suffered, theCourt may then perhaps have had in mind that findingscould be made in appropriate cases that the predictable{o The court's nonstop transition from the categorization of the con-duct to the drawing of an inference of intent seems to ignore the GreatDane intermediate requirement that the employer's explanations he con-sidered.effect on employees of the discouraging and discrimina-tory conduct was not unduly harsh.In general, however, the cases do not only find em-ployer conduct to be "inherently destructive" if it is adirect result of the protected activity, without regard toits specific nature, but they also seem to pay scant atten-tion to the probable reaction of employees to particularconduct. It would seem arguable, in considering whetheran action is "inherently destructive" of employee rights,that some weight to be given to likely employee attitudesand expectations, but that does not seem to be the rule.There are a number of cases in which employers havetaken unprecedented strike-related actions which appar-ently have been considered inherently destructive, e.g.,Harper & Row Publishers, Inc., 196 NLRB 343 (1972)(creation of a new "regular" class of employees whoworked during strike); Geo. A. Hormel & Co., 226 NLRB55 (1976) (exclusion of employees at striking plants fromparticipation in Joint Earnings Plan because of poor pro-ductivity during strike). The unusual, ad hoc character ofsuch conduct has never been stressed. It might be con-tended that, unlike such cases where an employer, ashere, has made clear to employees the need for a rela-tively continuous period of initial service for purposes ofevaluation, that knowledge might mitigate any prospec-tive adverse effect upon the willingness of these employ-ees, or others, to engage in future concerted activities,since they would recognize that the forfeiture wasrooted in what was perceived to be a legitimate employ-er need, and not in antipathy toward the strikers.The more accepted approach, however, seems to be aper se rule. In several vacation pay cases, for example,despite the existence of plant rules predicating the rightto such pay upon an employee's work status on givendates, the Board, sometimes with court approval, has nothesitated to hold that application of the rules to strikers,who presumably were aware of the rules, was invalid.Electro Vector, Inc., supra; Tex-Tan Welhausen Co., supra;N.L.R.B. v. Frick Company, 397 F.2d 957 (3d Cir. 1968);N.L.R.B. v. Duncan Foundry and Machine Works, Inc.,435 F.2d 612 (7th Cir. 1970).The cases, therefore, in the main would seem to sup-port a conclusion that the forfeiture by these probation-ers of their prestrike credited time was conduct "inher-ently destructive of important employee rights."It seems worthy of note that whether or not a strikerhas "lost" a benefit has sometimes been judged, in thepast, according to the manner in which the benefit planhas been formulated by the employer. Thus, in KnuthBros., Inc., 229 NLRB 1204 (1977), the panel majorityconstrued the vacation policy to provide for "accumula-tion" of leave throughout the year, and found the condi-tion that employees be on the "active payroll" as of acertain date to be an insubstantial requirement whichcould not be applied to strikers. In so concluding, themajority distinguished, and implicitly approved, othercases finding no violation in which the prevailing policyhad required that "employees had to work a full year tobe entitled to any vacation pay" N.L.R.B. v. Alamo Ex-press, Inc., and Alamo Cartage, Inc., 420 F.2d 1216 (5thCir. 1969) and Glomac Plastics, Inc., 194 NLRB 406(1971). Applying such an analysis to the present case per- FREEZER QUEEN FOODS, INC.337mits an argument that the probationary employees in fact"lost" no benefit by the assignment of new hire dates be-cause they would only have become entitled to senioritycredit for the time worked by successful completion ofthe probationary period.Whether the instant action is "inherently destructive"or whether it be deemed "comparatively slight," howev-er, Great Dane next imposes a common requirement thatthe employer advance "legitimate and substantial" busi-ness justifications for its conduct.''It need scarcely be said that striking employees are notimmune to all losses during the strike period. Their deci-sion to strike is a decision to forfeit wages and other im-mediate benefits. In General Electric Company, 80 NLRB510 (1948), the Board held that an employer could alsolawfully refuse to award to strikers service credits usedfor determining fringe benefits such as pensions and va-cations, these being in the nature of "deferred benefits,"on the inarguable theory that the employer is not re-quired "to finance" a strike. In Illinois Bell TelephoneCompany, 179 NLRB 681 (1969), the Board held thatGreat Dane did not overrule General Electric, and thatthe refusal to provide strike-period credit for such de-ferred benefits was grounded in a "legitimate business in-terest," 179 NLRB at 685.It is at the same time clear, as the Board also held inGeneral Electric, that tolling the seniority of strikersduring a strike is unlawful. It is plain that the generaleffect of altering the relative seniority standing of strik-ers and nonstrikers is to prefer the latter over the formerin areas which usually have little effect on the operation-al needs or purse of the employer, such as order of layoffand recall, choice of vacations, and the like. Since, how-ever, an employer can have no licit reason for wishing toprefer nonstrikers over strikers in these matters, it cannotrightly claim that its decision to do so is based on "legiti-mate and substantial" justifications.But while tolling the seniority of a striker (or, a for-tiori, stripping away his accrued seniority, Anvil Products,Inc., 205 NLRB 709, 712 (1973)) a sound, business-relat-ed reason for taking action affecting the seniority of pro-bationary employees. Here, for example, Respondent es-tablished a policy of requiring probationers to serve arelatively uninterrupted trial period, for the purposes, asstipulated, of giving Respondent "the opportunity to ob-serve and evaluate the employee to determine whetherthe employee can satisfactorily perform his or her as-signed duties and comply with Respondent's rules andprocedures." The long interruption of that period of ob-servation here might be argued to be a plausible and sub-stantial reason for the application of the rule to strikingprobationers.As far as I can ascertain, the cases in which strike-re-lated violations have been found by expressly applyingthe Great Dane tests generally fall into two categories. Inthe first, as in Great Dane, the employer, whose conductis deemed destructive, has simply failed to come forward' As I read Great Dane, the Board may, even in the face of such con-siderations, "nevertheless ... strike the proper balance" where "inher-ently destructive" conduct is involved, but may not put aside such dem-onstrated business considerations where the conduct has only a "com-paratively slight" impact.with any explanation or justification for his conduct.E.g., N.L.R.B. v. Frick Company, supra; Tex-Tan Wel-hausen Co. v. N.L.R.B., supra, N.L.R.B. v. DuncanFoundry and Machine Works, Inc., supra; Knuth Bros.,Inc., supra. In this line of cases, involving vacation orbonus policies under which benefits would accrue to em-ployees while in work status but which also required theemployees to meet certain conditions, such as being atwork on a particular day in order to collect the benefit,the reasons underlying the existence of the stated condi-tions were not explained.The other category of violations are cases in whichjustifications were offered, but they were clearly insuffi-cient George A. Hormel & Co., supra (employees made apoor productivity record during a strike); Jemco, Inc.,190 NLRB 166, supra (withholding of vacation pay as asetoff to legal costs incurred by unlawful picket line not"legitimate and substantial").The facts of the present case (and those of NationalSeal) appear to present a stronger justification than thoseadvanced in most post-Great Dane decisions. Respondenthere was applying a well-established, neutral rule whichseems to have a solid business purpose. In Electro Vector,Inc., supra, 220 NLRB at 445, fn. 3, the Board acknowl-edged that the relationship of a rule to productivity ispertinent, and "[w]hether there is a sufficient relationshipto productivity to warrant denial of benefits to strikersmust be determined on the facts of each case." The factthat invocation of the rule affects the potential seniorityof the probationers does not, in these circumstances, nec-essarily bring the General Electric case into play.'2Forone thing, the probationers did not forfeit "real" senior-ity, since their retroactive seniority does not begin toaccrue until they successfully complete their trial period.For another, it might be said that this tentative seniorityis so intertwined with the probationary status that its lossis truly in the service of a legitimate business purpose, acontention that very likely could not be advanced by anemployer who forces a regular employee to begin againas a new employee. Cf. Anvil Products, Inc., supra at 712(offering a striker employment without accrued seniority"was wholly unrelated to any of [the employer's] eco-nomic needs").On the other hand, it could be argued that the policy,while legitimate, was not sufficiently "consequential"(Knuth Bros., Inc., supra) to warrant application to pro-tected strike activity. The rule itself, unlike that in Na-tional Seal, permitted probationers to interrupt their trialperiod for 7 days without sanction, thus indicating that atotally unbroken span of evaluation was not critically im-portant to Respondent. Furthermore, General Counseldoes not seek to have the strike time counted as proba-tionary time, but only to have the prestrike trial timecredited toward the total 60-day period, the remainder tobe worked after the strike; he argues that, regardless ofhow much or how little an employee had worked priorto the strike, such a revision of the rule would not havedeprived Respondent of a fair opportunity to gauge his12 It will be recalled that, once a probationer has graduated to regularemployee status, his seniority is made retroactive to the commencementof his employment.F R E E Z E R Q U E E N F O O D S , I N C ~ ~~ ~ ~~~~~~~~~~~~~~~~~~.3 7 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDperformance. The strength of this contention may varywith the length of the strike.In my view, one of the weightiest arguments warrant-ing a conclusion that a reasonably continuous trail periodwas not in fact a matter of "substantial" importance toRespondent in this case is the stipulation that after thestrike, the parties negotiated a new policy which, as Re-spondent states in its brief, "enunciate[s] a probationaryperiod of 45 working days so that the probationaryperiod would not run during a period of absence," thusrelieving "any furture concern employees might have onexercising their protected right to strike." Respondent'spost-strike demonstration of willingness thus to toleratepotentially lengthy interruptions in probationary periodsmanifestly implies that a strict application of the priorrule could not have been deemed of "substantial" valueto it.As stated above, I consider myself bound by the Na-tional Seal decision. I shall enter an appropriate recom-mended order.CONCLUSIONS OF LAW1. Freezer Queen Foods, Inc., is an employer engagedin commerce within the meaning of the Act.2. Local 2000-A, International Longshoremen's Asso-ciation, AFL-CIO, is a labor organization within themeaning of the Act.3. By assigning new hire dates to striking probationaryemployees in October 1976, Respondent violated Section8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend certain remedies de-signed to effectuate the policies of the Act.I recommend that the new hire dates assigned in Octo-ber 1976 to the 46 probationary employees named in thecomplaint be rescinded and that the employees be cred-ited with the time they had worked prior to the strikewhich began on October 1, 1976, for purposes of com-puting the completion of their probationary period. I fur-ther recommend that the employees be made whole forall financial and other benefits lost by them as a result ofthe assignment of new hire dates, with interest as pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977). I further recommend that Respondent be orderedto cease and desist from the conduct here found unlaw-ful,'3and that it be required to post the customary no-tices.Is In National Seal, 141 NLRB at 667, the Board issued a narroworder; I shall do the same.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER14The Respondent, Freezer Queen Foods, Inc., Buffalo,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discouraging membership in or adherence to Local2000-A, International Longshoremen's Association,AFL-CIO, by assigning new hire dates to probationaryemployees who engage in a lawful strike, or by other-wise discriminating against its employees in regard totheir hire, tenure of employment, or other terms andconditions of their employment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Rescind the assignment of new hire dates to theemployees named in the appendix to the complaint inthis case, give them credit for time worked prior to theOctober 1, 1976, strike, and make them whole in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze and compute the amount ofbackpay due under the terms of this Order.(c) Post at its place of business in Buffalo, New York,copies of the attached notice marked "Appendix."15Copies of said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'4 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.'° In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."